Citation Nr: 0831148	
Decision Date: 09/12/08    Archive Date: 09/22/08	

DOCKET NO.  02-21 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
low back disability. 

2.  Entitlement to service connection for a chronic right 
knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant





ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from January 1952 to December 
1954.

This case was previously before the Board of Veterans' 
Appeals (Board) in January 2005 at which time it was 
determined that new and material evidence had been received 
to reopen the claim of entitlement to service connection for 
a back disorder.  The case was then REMANDED in order that 
additional medical records might be obtained, Social Security 
Administration records might be obtained, and the veteran 
might be accorded a VA orthopedic examination to determine 
the etiology of any left knee pathology and/or any right knee 
disability.  To the extent possible, the requested actions 
took place.  By rating decision dated in January 2008, 
service connection for traumatic arthritis of the left knee 
was granted.  A 10 percent disability rating was assigned, 
effective August 20, 2001, the date of receipt of the claim.  
A temporary total disability rating of 100 percent with 
convalescence was assigned, effective February 16, 2004.  The 
previous rating of 10 percent was reestablished, effective 
April 1, 2004.

The appeals for service connection for a right knee 
disability and for a low back disorder remain before the 
Board.  For reasons which have been set forth in a REMAND at 
the end of the decision below, the issue of the veteran's 
entitlement to service connection for a chronic low back 
disability is being REMANDED to the RO by way of the Appeals 
Management Center in Washington, D.C.  VA will notify the 
veteran should further action be required.





FINDING OF FACT

A right knee disability was not manifested during the 
veteran's active service or for years thereafter, nor is any 
current right knee disability due to such service or to any 
service-connected disability.


CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated by 
the veteran's active service, arthritis may not be presumed 
to have been incurred in service, and right knee disability 
is not shown to be proximately due to or caused by or 
aggravated by service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claim Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156, 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).

In this case, the Board finds that VA has essentially 
satisfied the mandates of the VCAA.  As a result of the 
Board's remand action in January 2005, requests were made 
from various officials to obtain records.  A June 2006 
statement from the Social Security Administration reflected 
that the information requested had been destroyed and was no 
longer available.  Medical records from different private 
physicians have been obtained and associated with the claims 
folder.  With regard to the duty to assist the veteran, he 
had the opportunity to provide testimony on his own behalf at 
a video conference hearing with an individual at the Houston 
RO in April 2003.  A transcript of the hearing proceedings is 
of record and has been reviewed.  Further, the veteran was 
accorded a comprehensive orthopedic examination with regard 
to his knees by VA in December 2006.  The report of the 
examination is of record and has been reviewed. 

The veteran was provided with information regarding 
disability ratings and effective dates in the January 2008 
Supplemental Statement of the Case.  While this is considered 
inadequate notice, the Board finds no prejudice to the 
veteran in proceeding with an issuance of a final decision 
with regard to the claim for service connection for a right 
knee disability.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  Since the Board concludes below that the 
preponderance of the evidence is against entitlement to 
service connection, any questions as to the appropriate 
disability rating and effective date to be assigned are 
rendered moot.

In view of the foregoing, the Board finds that VA's duties to 
the veteran with regard to notice and assistance have been 
fulfilled with respect to the issue pertaining to service 
connection for a chronic right knee disability.

Pertinent Law and Regulations.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

That an injury was incurred in service alone is not enough; 
there must be chronic disability resulting from that injury.  
If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  3.303(b).  Service connection may also be 
granted for a disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Where a veteran served ninety days or more during a period of 
war and certain chronic diseases, including arthritis, become 
manifest to a degree of 10 percent or more within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309 (2007).

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Service connection 
will also be granted for aggravation of a nonservice-
connected condition by a service-connected disorder, although 
compensation is limited to the degree of disability (and only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  See Allen v. 
Brown, 7 Vet. App. 439 (1995).  It is noted that VA recently 
amended 38 C.F.R. § 3.310, effective October 10, 2006, with 
the intent of conforming the regulation to Allen.  The Board 
will apply, however, the regulation as it was in effect when 
the veteran filed his claim as well as during the majority of 
the appeal period.  

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in the case before the 
Secretary with respect to benefits under laws administered by 
the Secretary of VA.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5017(b); see also Gilbert v. Derwinski¸ 1 Vet. App. 49 
(1990).

Factual Background and Analysis.

The Board has thoroughly reviewed all the evidence in the 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is 
no need to discuss in detail all the evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  The veteran should not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board discuss its 
reasons for rejecting evidence favorable to the veteran).  

The Board notes that as lay persons, neither the veteran nor 
his representative qualifies to opine on matters requiring 
medical knowledge, such as whether there is a causal 
relationship of any sort between the veteran's active service 
and the development of a right knee disability.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) (a lay person is generally not 
capable of opining on matters requiring medical knowledge).

A review of the veteran's service treatment records reveals 
that the veteran was seen on several occasions during service 
for complaints and treatment with regard to his left knee.  
Service connection is currently in effect for his left knee 
disability.  On one occasion in November 1953 he was seen for 
what was diagnosed as patella, bipartite.  Notation was made 
of pain involving the right knee.  The service treatment 
records pertain primarily to complaints and evaluation 
involving the left knee.

The pertinent medical evidence of record includes the report 
of a VA orthopedic examination accorded the veteran in 
December 2006.  The examiner indicated he was asked to opine 
as to whether it was at least as likely as not that any 
current right knee disorder had its onset during the 
veteran's active service.  The examination focused primarily 
on the veteran's left knee problems that began when he 
injured the knee in 1952 while at jump school.  It was 
indicated that a review of the record shows that following 
discharge from service, the veteran denied any significant 
knee problems until about the mid-1980's when he began having 
difficulty climbing stairs, arising from a seated position, 
and having painful swelling after vigorous heavy activities.  
The veteran began having similar symptoms in the right knee, 
such as difficulty arising from a seated position and post 
activity swelling.  Pain and other symptoms in the left knee 
began in the mid-1980's.  The examiner stated that a review 
of the records showed the veteran did not have any 
significant complaints regarding the knees at the time of 
discharge, but on filing for service connection in July 1959, 
complaints included left and right knee pain.

Current X-ray studies showed similar mild to moderate 
arthritic changes affecting the lateral and patellofemoral 
compartments of both knees.  The diagnoses included 
degenerative arthritis of the right knee.  The examiner also 
diagnosed arthritis of the left knee and attributed it to the 
left knee injury the veteran sustained in service.  The 
examiner stated "there was no evidence that he [the veteran] 
sustained any significant trauma to the right knee while he 
was on active duty and there is no evidence that the 
veteran's slight altered gait pattern resulted in the 
development of osteoarthritic changes in the right knee and 
it is the opinion of this examiner that the veteran's right 
knee condition is not related to military service, was not 
exacerbated or caused by military service and is the result 
of a developmental/age related condition."

The Board is aware that the veteran has argued that the 
orthopedic surgeon who conducted the aforementioned 
examination was focused primarily on the left knee.  However, 
the report of the examination is sufficiently adequate with 
regard to the right knee that the Board finds the opinion 
given by the orthopedic specialist constitutes probative 
medical evidence on the subject, as it was based on review of 
all historical records and is sufficiently detailed 
examination.  See Boggs v. West, 11 Vet. App. 334, 340 
(1998), affirmed 188 F.3d 1335 (Fed. Cir. 1999).  Given the 
depth of the examination report, and the fact it was based on 
review of the applicable record as indicated by the 
physician, the Board finds it is probative and material to 
the veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 
(1995).

Further, there is no medical evidence of opinion to the 
contrary.  The veteran was not diagnosed as having a right 
knee disability during service or for many years thereafter.  
Additionally, the post service medical evidence does not 
contain any objective evidence in support of the veteran's 
claim.  Accordingly, the critical link between a right knee 
disability and service, whether shown by direct incurrence, 
aggravation, presumptive incurrence, or secondary service 
connection, is not present.  The veteran and his 
representative have not submitted any medical evidence to 
support the contention that his right knee disability is 
attributable to service under any theory.

As previously noted, as a lay person, neither the veteran or 
his representative is competent to provide an opinion 
requiring medical knowledge, such as a question of medical 
causation or etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a chronic right knee disability.  
Consequently, the benefit of the doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a chronic right knee disability, 
including arthritis, is denied.


REMAND

Further development of the record is required with regard to 
the claim for service connection for a low back disability.  
At the time of the orthopedic examination by VA in December 
2006, his low back disability was not addressed.  The record 
contains an April 2003 statement from a chiropractor 
indicating that he had treated the veteran "numerous times" 
over the past two years for back pain and it was his opinion 
that arthritis in the back was "originally caused by trauma" 
while the veteran was in service jumping as a paratrooper.  
However, several months earlier, in June 2002, a VA physician 
examined the veteran and reviewed the treatment records 
available to him, including the service medical records, and 
stated that there was "no evidence of a direct causal 
relationship between a single episode of care for low back 
problems in the service and the veteran's subsequent 
development of degenerative joint disease of the lumbosacral 
spine.  The onset of low back symptomatology is more likely 
associated with his work subsequent to service as a 
construction worker and laborer."

The Board believes that examination would be helpful to 
reconcile these varying opinions.

Accordingly, the case is REMANDED for the following:

1.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of his current low 
back difficulties.  The claims file 
should be made available to the examiner 
for review and a review of the records 
should be noted in the examination 
report.  The examiner should conduct any 
indicated studies and express an opinion 
whether it is at least as likely as not 
that any current low back disability is 
related to the veteran's active service, 
including his service-connected left knee 
disability.  Any opinion expressed should 
be accompanied by as complete a rationale 
as possible.

2.  The veteran should be provided with 
an appropriate VCAA notice with regard to 
disability ratings and effective dates.

3.  After the above has been completed, 
VA should review and adjudicate the 
claim.  If the benefit sought is not 
granted to the veteran's satisfaction, he 
and his representative should be provided 
with a Supplemental Statement of the 
Case.  An appropriate period of time for 
response should be allowed. 

Then, the case should be returned to the Board for further 
appellate consideration, if otherwise noted.  By this REMAND, 
the Board intimates no opinion as to any final outcome 
warranted.  No action is required of the veteran unless 
otherwise notified by VA.  However, he is placed on notice 
that pursuant to the provisions of 38 C.F.R. § 3.655 (2007), 
failure to cooperate by not attending any requested VA 
examination may result in an adverse determination.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


